Citation Nr: 0026932	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  93-04 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for bipolar 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
bipolar disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence shows that the veteran's service-connected 
bipolar disorder involves impaired judgment, delusional 
thinking, depressed mood, intermittently illogical, obscure, 
and irrelevant speech, near-continuous depression, persistent 
irritability, and difficulty adapting to stressful 
situations.  It results in severe social and industrial 
impairment.  

3.  The evidence does not show that the veteran's bipolar 
disorder is totally incapacitating with gross impairment in 
communication, an inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives or own name.  It also does not show 
symptoms bordering on a gross repudiation of reality 
associated with almost all daily activities.

4.  The evidence shows that the veteran's bipolar disorder 
precludes him from securing or following substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent, 
and no more, for the veteran's service-connected bipolar 
disorder, have been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9432  (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9206  (1996).

2.  A 100 percent schedular disability rating is warranted 
based on the veteran's inability to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16(c)  
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
bipolar disorder and has asserted that his disability has 
worsened since it was last rated; medical evidence has been 
added to the claims file which the veteran believes supports 
his claim.   See Proscelle v. Derwinski, 2 Vet. App. 629, 632  
(1992). 

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA psychiatric examination and the RO 
attempted to obtain all evidence that he indicated was 
available.  The veteran presented testimony at RO and Board 
hearings and was provided ample opportunity to present 
argument and to submit evidence in support of his claim.  
This claim was previously before the Board in June 1997, at 
which time it remanded the case back to the RO in order to 
assure its full development.  Overall, the Board finds that 
no further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had a 
schizophrenic reaction, paranoid-type, during active duty in 
1967.  It was reported as acute, but severe, with delusions 
of persecution, loose associations, flattened affect, and 
confused thinking.  He was discharged from service as a 
result of that disability.

Subsequent to service, private and VA medical records shows 
intermittent episodes of treatment for psychiatric problems 
over the years, variously diagnosed.  The veteran's 
psychiatric history is thoroughly detailed in a September 
1986 VA examination report.  It states that he had a major 
psychiatric breakdown during service in 1967, with paranoia, 
hallucinations, delusions, and difficulty sleeping.  After 
service, he worked for 18 years as a computer programmer and 
analyst.  In 1981, he had a bad recurrence of psychiatric 
symptoms with agitation, paranoia, crying spells, and 
depression.  He was admitted for 2 1/2 months at that time.  He 
was admitted again in 1984.  In 1985, he was discharged from 
his employment due to his psychiatric disability.  The 
September 1986 VA report indicates that his present mental 
status was of slow, monotonous speech, but with no evidence 
of thought disorder and no flightiness.  He had mood swings, 
from depression to mania, indicative of bipolar disorder.  He 
was not psychotic at the time of that examination.

Social Security records show that the veteran was in receipt 
of intermittent psychiatric treatment from 1979 to 1987.  
These records include several disability determination 
evaluations.  An October 1984 evaluation concludes that the 
veteran would function well in a low-stress environment.  
Evaluations in March 1985 and May 1987 indicate that it was 
doubtful that he could handle any amount of job stress and, 
thus, would not be able to sustain gainful employment.

VA records show that the veteran was seen on an outpatient 
basis at a mental health clinic during 1988 and 1989.

A March 1990 VA examination report reflects complaints of 
nervousness, sleep problems, nightmares, and guilt about not 
being able to work.  The veteran was depressed and withdrawn, 
but was not suicidal or homicidal.  Mental status evaluation 
revealed that he was well-oriented and had a good memory.  He 
had moderate-to-severe social and industrial impairment.

A November 1990 VA hospitalization report shows that the 
veteran was admitted due to nervousness, depression, 
irritability, paranoia, and mood swings.  He was discharged 
after 14 days as improved, but it was concluded that he had 
markedly severe social and industrial impairment.  Follow-up 
mental health notes show that he was seen on an outpatient 
basis from November 1990 to February 1994.

A March 1992 VA Vocational Rehabilitation report states that 
the veteran appeared more interested in getting an increase 
in VA disability compensation, rather than vocational 
rehabilitation.  From interview of the veteran, it was 
concluded that he had serious social and industrial 
impairment, although he was active in his church, visited 
friends, and worked around the house.

A July 1992 VA mental health outpatient note reflects that 
the veteran was taking psychotropic medications.  Mental 
status evaluation revealed that he was cooperative and 
pleasant.  His affect was flat at times.  He had a history of 
mood swings.  He admitted to ideas of reference and 
occasional paranoia, delusions, and confusion.  It was opined 
by a VA physician that he was unable to engage in any gainful 
employment.

An April 1993 VA examination report shows that the veteran 
was alert and oriented.  Mood was stable, but anxious.  There 
was some pressured speech, but he articulated well.  There 
were no active delusions or hallucinations.  Memory, 
concentration, insight, and judgment were intact.  Diagnosis 
was bipolar disorder with moderate-to-severe social and 
industrial impairment.

A July 1994 VA medical record reflects that the veteran had 
insomnia, but that his bipolar disorder was "in remission."

An August 1994 private discharge summary shows that the 
veteran was hospitalized due to visual hallucinations and 
insomnia.  He showed agitation, tearfulness, disorganized 
thoughts, and paranoia.  He was preoccupied with fear of 
death and illness.  Social history indicated that he had a 
good relationship with his spouse, went to church, and had a 
few close friends.

An October 1994 VA discharge summary shows that he was 
admitted due to hallucinations, nervousness, depression, mood 
swings, and poor concentration.  He was initially observed in 
the locked ward due to agitated behavior.  He improved during 
the 23 days of treatment and was discharged.  A May 1995 VA 
follow-up note indicates that his bipolar disorder was 
"fairly stable."

An August 1997 VA examination report shows that the veteran 
had subjective complaints of mood swings, racing thoughts, 
insomnia, nervousness, poor concentration, irritability, 
expansiveness, depression, feelings of worthlessness, and 
pessimism.  Objective findings showed that he was alert and 
cooperative with mood swings and overprotective speech.  He 
denied any hallucinations or suicidal or homicidal ideation.  
Diagnosis was bipolar disorder.  A Global Assessment of 
Functioning (GAF) score of 40 was provided, indicating that 
he had some impairment in reality testing and major 
impairment in work, thinking, and mood.  Overall, it was 
opined that he had severe impairment in industrial and social 
adaptability.

VA records show that the veteran was seen for psychiatric 
treatment on many occasions during 1998 and 1999.  He was 
admitted for brief periods on three occasions, in June, July, 
and September of 1999.  Records from the June 1999 admission 
show that he had bipolar disorder with psychosis.  Mental 
status examination was positive for anxiousness, depression, 
a constricted affect, ideas of reference, and impaired 
judgment.  He complained that he heard voices.  A GAF score 
of 50 was provided, with a high of 60 during the past year.  
The July 1999 admission record provides nearly identical 
information, including identical GAF scores.

An August 1999 private hospitalization report reflects that 
the veteran was admitted for increased psychiatric symptoms.  
He apparently had become more paranoid, delusional, and 
disorganized after being started on different medications.  
Past psychiatric history indicated almost annual 
hospitalizations during the last 10 years, the last of which 
was in 1996.  Mental status examination revealed that the 
veteran was pleasant, but suspicious and guarded.  He was 
cooperative, but overinclusive and tangential.  He was mildly 
disheveled.  He was fully oriented.  Psychomotor activity was 
mildly retarded, speech was vague and ponderous, mood was 
sad, affect was blunted, and thought processes were 
digressive and illogical.  He was not suicidal or homicidal, 
but had somatic and grandiose delusions, paranoia, and 
irritability.  Assessment was schizoaffective disorder 
(bipolar type).  Current GAF was 25.

The September 1999 VA admission records show that the veteran 
had been writing letters to the President and that he had 
numerous somatic complaints.  He believed that Billy Graham 
told him to go out and preach.  He had religious delusions, 
was disordered and tangential, and had paranoid thoughts.  
Judgment was impaired and insight was poor.  GAF was 55, with 
a high of 60 during the past year.

An October 1999 VA outpatient note reflects that the veteran 
had parent-child problems, communication problems, and 
marital discord.  The veteran was alert and coherent, but was 
overwhelmed by his psychiatric problems.

The veteran and fellow friends and family-members, have 
submitted several lay statements to support his claim.  These 
statements include testimony provided by the veteran and his 
spouse at a June 1995 RO hearing and July 2000 Board hearing.  
In essence, the veteran asserts that he had an initial 
psychiatric breakdown in service and has had a chronic 
bipolar disorder ever since that time.  He believes that he 
is entitled to a higher disability rating because his 
disability has required many hospitalizations and other 
medical treatment and because he is not able to work.  He 
reported problems with stress, depression, hallucinations, 
and other symptoms.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

The Board notes that the regulations pertaining to mental 
disorders changed during the pendency of this appeal.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  However, 
if rated pursuant to the amended regulations, the effective 
date of the rating cannot be prior to the date those 
regulations became law.  38 U.S.C.A. § 5110(g)  (West 1991); 
VAOPGCPREC 3-00  (April 10, 2000).

Under the current regulations, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432  (1999).  A 70 percent rating is 
warranted for bipolar disorder when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is for 
application where there is evidence of total occupational and 
social impairment due to such symptoms as:  gross impairment 
of thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The old regulations provided for a 50 percent disability 
rating when there is evidence of considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206  (1996).  A 70 percent rating was 
authorized when the ability to establish or maintain 
effective favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, due to totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, i.e. the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.

In this case, the Board finds that the veteran's bipolar 
disorder is of such severity as to warrant a 70 percent 
rating under the diagnostic code rating criteria of the 
Rating Schedule.  His disability warrants such a rating under 
either the old or amended criteria for mental disorders.  The 
medical evidence supporting this decision includes the recent 
VA and private treatment records, including the 1997 VA 
examination report.  They show that the veteran has symptoms 
of impaired judgment, delusional thinking, and depressed 
mood.  While there is little evidence of any suicidal 
ideation or obsessional rituals, he has intermittently 
illogical, obscure, and irrelevant speech, near-continuous 
depression, persistent irritability, and difficulty adapting 
to stressful situations.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9432  (1999).  He also has "severe" impairment in the 
ability to obtain and retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9206  (1996).  This is further 
supported by the 1997 VA report, which provides a GAF score 
of 40 and a medical opinion that the veteran had "severe" 
industrial and social impairment, as well as by less recent 
evidence showing that he had "serious" impairment and that 
he was "unable" to engage in gainful employment.

The Board recognizes that a July 1994 VA medical note 
indicates that the veteran's bipolar disorder was "in 
remission' and that a May 1995 VA note indicates that it was 
"fairly stable.  However, this evidence is of decreased 
probative value, given that, between these dates, in October 
1994, the veteran had to be admitted and placed in a locked 
ward due to his psychiatric symptoms.  Similarly, the Board 
finds the recent VA admission records providing GAF scores of 
50 and 55, with a high score of 60 to be less convincing.  As 
indicated in the RO's January 2000 Supplemental Statement of 
the Case provided to the veteran, GAF scores from 51 to 60 
are indicative of only "moderate" social and industrial 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.") (citing the American Psychiatric 
Association's, DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
32 (4th ed. 1994)).  The Board notes however that, at the 
same time he was given these GAF scores, he was being 
hospitalized for hallucinations, paranoia, grandiose 
delusions, and illogical thinking.  Those symptoms suggest a 
more severe disability, and a GAF score of 25 was provided by 
the August 1999 private hospitalization report.  This is not 
to say that his disability consistently reflects this level 
of impairment.  The admission reports, by their nature, 
describe the veteran's bipolar disorder during acute 
exacerbations.

Ordinarily, in order to warrant a schedular 100 percent 
disability rating, the medical evidence must show symptoms of 
"total" social and occupational impairment, with persistent 
delusions, inappropriate behavior, persistent danger of 
hurting self or others, disorientation, and memory loss for 
names of relatives and, even, self.  38 C.F.R. § 4.130, DC 
9432  (1999), or a "virtual isolation in the community" 
with "totally incapacitating symptoms" bordering on a 
repudiation of reality with fantasy, confusion, panic, 
explosions of aggressive energy, and a profound retreat from 
mature behavior.  38 C.F.R. § 4.132, DC 9206  (1996).  The 
Board finds that a majority of these symptoms are not 
reflected in the medical evidence.  Those that are shown, 
such as delusions, inappropriate behavior, and confusion, are 
not shown to be of sufficient frequency or persistence to be 
productive of "total" disability.  Id.

However, the above analysis does not end the inquiry.  At the 
time of the veteran's claim, the law provided for a 100 
percent disability rating for veterans whose sole service-
connected disability is a mental disorder rated as 70 percent 
disabling and who are unable, due solely to that disorder, to 
secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.16(c)  (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 98-99  (1994).  Although this provision is no longer 
part of the regulatory code, it was in effect at the time of 
the veteran's claim and, thus, must be considered by the 
Board.  Karnas, 1 Vet. App. at 313  (1991).

In this regard, the Board notes that the veteran is currently 
unemployed and has been so since approximately 1984.  He 
reported that he was discharged from his job because he could 
not handle the stress, was too nervous, and missed so many 
days due to hospitalization and treatment for his disability.  
He has been deemed totally disabled by the Social Security 
Administration.  As stated above, the medical evidence 
consistently indicates that he is severely impaired in his 
industrial employability.  He also has severe social 
impairment, even with his own family-members.  Finally, the 
Board finds very probative the fact that the veteran has 
required so many hospitalizations for his bipolar disorder.  
Records show a total of 8 admissions since 1990, with 4 such 
admissions occurring in just the last year or so.  This 
frequency of admission, alone, could very well render the 
veteran unemployable.  Coupled with the objective evidence of 
hallucinations, paranoia, delusions, depression, and 
irritability, the Board must conclude that he is currently 
unable to secure or follow a substantially gainful 
occupation.

In light of the above, the Board grants the veteran's claim 
for an increased disability rating for his service-connected 
bipolar disorder, concluding that a 100 percent rating based 
on 38 C.F.R. § 4.16(c)  (1996), is warranted.


ORDER

Entitlement to a 100 percent rating for the veteran's 
service-connected bipolar disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

